McOLELLAN, C. J.
Bill exhibited by Boykin to annul and vacate a sale of land by him to Pinkston and to cancel the conveyance thereof. The bill as originally filed bases the complainant’s supposed right to relief upon two grounds: First, that he was a minor at the time of the transaction, and in anticipation of a defense to this aspect of the case which would be rested on certain proceedings for the relief of complainant from disabilities of non-age and a decree therein, the bill attacked the regularity of those proceedings and the validity of said decree; and, second, that the sale and conveyance was procured to be made and executed by the fraud of Pinkston. On a. former submission to the chancellor, respondent’s demurrer so far as it went *490to tlie first aspect of the bill was sustained.and thereupon complainant amended his 'bill by striking therefrom its averments and prayer looking to relief on the ground of his minority. Thereupon respondent rein-terposed his demurrer going to the bill as thus amended, and only the sufficiency of its averments in the second aspect stated above intended to make a case of fraud. There was another submission on a motion to dismiss the bill for want of equity and on this demurrer and a decree overruling the motion and demurrer. That is the decree from which this appeal is prosecuted, and, of course, no question is now presented as to the sufficiency of the original bill in its first aspect.
The case as presented by the bill on the last submission may be outlined, for the purposes of the motion to dismiss for want of equity, as follows: At the time of the transaction attacked complainant 'was about twenty years of age, an orphan without any near relatives, having recently theretofore come into an estate including the plantation in question, and he was inexperienced in. business and unfamiliar with the said plantation in respect of the quality and condition of the land, and its value. Desiring to acquaint himself with the place, which was situated twenty miles from his residence and thence reached 'by railway, he went by train to a near-by station and was there met by a person who proposed to carry him to the place and show him over it. 1-Ie went with this person, who, instead of showing’ him all the land, showed only the worst and least valuable parts of it, where it was old and worn and washed, and omitted to show him the fresher, more fertile and more valuable parts of the tract, and assured him that the parts not inspected were of the same quality and condition as those they had seen. The person was the agent of the respondent, had been sent by him to the station to receive complainant, carry him to the place, and to so conduct hisi inspection of it and so misrepresent the quality of the parts not inspected as to mislead and deceive him as to its value as a whole; and this was caused to be done by the respondent with a view to leasing the place from complainant for a term *491of years for mucli less tlian its rental value. The respondent accomplished his object. Complainant by his machinations was misled to undervalue the plantation and to underestimate its rental value, and in consequence was induced to execute a lease to respondent for five', years at the annual rent of twenty bales of cotton which was only half of its annual value. About- a year after the execution of this lease, Pinkston knowing the unfavorable impression which had been produced upon the mind of complainant as to 'the value of the plantation by the fraud committed by him through his said agent, conceived (if he had not from the first had such intention) the purpose of acquiring the plantation at greatly less than its real value. With this end in view and taking advantage of complainant’s general inexperience and want of special knowledge, such want of knowledge being the result of the agent’s fraud, etc., Pinkston offered complainant seven thousand two hundred and fifty dollars for the place, payable partly in cash and for the rest at one, two and three years, representing to complainant at the time that said sum was the full value of the place. Complainant acted upon the belief induced by the fraud of Pinkston’s agent and the representations of Pinkston, and accepted this offer, and sold and conveyed the land to Pinkston. The place was in fact worth over fifteen thousand dollars. It is averred in the bill that no knowledge or notice of fraud came to -complainant until five days before its filing. The complainant by his bill submits himself to the court and offers to do equity. There are some insufficiencies in the statements of some of the facts relied on for the relief sought, but the facts themselves appear by inference, as conclusions or otherwise as we have stated them; and on the motion to dismiss, the bill is to be taken as amended in respect of the manner of statement. On the facts to which we leave adverted, and Avliich in one ivay or another appear by the bill, a case for equitable relief is presented: They show that the respondent by fraudulent devices, trickery and affirmative misrepresentations of facts through his agent misled and deceived complainant to believe that his plantation was worth less than half its real value, that this *492was done with intent to defraud complainant and that it did deceive and defraud him first in making a lease for half of the rental value of the land, and secondly into making a sale of and conveying the property to respondent for less than half of its value. The bill for rescission was filed immediately upon 'discovering the fraud, and it does not appear- by its averments that complainant was wanting in diligence to sooner discover the fraud that had been practiced upon him. The offer to do equity is sufficient, and the chancellor properly overruled the’motion to dismiss the bill for want of equity.
But the demurrer should, in our opinion, have been sustained. Material averments in a bill should be made directly and positively, and not left to be deduced by inference from other averments. That complainant was ignorant of the true value of his plantation at the time he sold and conveyed it to the respondent, is not in terms, nor with directness and positiveness alleged. That some other facts which are alleged could not be true unless such ignorance existed, that the existence of such other facts affords an inference, however strong, of the existence of this one does not excuse the failure, or .obviate the necessity of the averment in an affirmative way of this very material fact.
The bill should also have averred the name of the person who is alleged to have acted as respondent’s agent in deceiving and misleading complainant as to the character and quality of the land. It isi no excuse to say as this person was respondent’s agent he must know his name and identity. As this person accompanied the complainant to and partially over the place and within five days before bill filed informed him of the fraud he had perpetrated, it would be safe to say that complainant knows his name, and there is no averment that he does not know. it. It may be that the defense of this suit Avill turn upon the issue of agency vel non} and, if so, it would be most important for the respondent to be informed by the bill as to the identity of the alleged agent whose fraudulent acts and representations are imputed to him. The assignment of de*493murrer going to this omission of tbe bill is well taken.'
In describing tbe land involved in tbe suit tbe bill, to say tbe least, furnishes abundant data from wbicb tbe identity of tbe tract may be fixed with certainty by evidence aliunde. Tbis is quite sufficient.
Tbe other grounds of the demurrer insisted upon in tbe brief for appellant are without merit, and moreover are covered by what has been said in considering the motion to dismiss the bill.
The decree overruling the motion to dismiss tbe bill for want of equity will be affirmed. 'The decree on demurrer will be reversed, and a decree here .entered sustaining tbe demurrer and allowing complainant sixty days ivithin which to amend tbe bill.